Citation Nr: 0017769	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  98-11 899A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for tinea 
cruris and tinea corporis (claimed as skin disorder) as a 
result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Scott B. Mexic, Counsel



INTRODUCTION

The appellant served on active duty from July 1969 to March 
1971.

The case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO). 

The only issue fully developed for appellate review is the 
one listed on the title page. 

It is noted that in filing his substantive appeal, which was 
received in August 1998, other issues have been raised.  The 
instant issue is the only one fully developed for appellate 
review, and other issues, as pertinent, are referred to the 
RO for appropriate action, including issuance of a statement 
of the case, as indicated.  Kellar v. Brown, 6 Vet. App. 157 
(1994).


REMAND

In the case at hand, the veteran has advised the RO, in his 
"Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA)", VA Form 21-4142 (JF) 
that he was treated between 1972 and 1988 at St. Lukes 
Hospital and "Damas," which are noted to be VA Satellite 
facilities.  There is no evidence in the file that the RO 
attempted to obtain these medical records.  The law provides 
that these records, being VA records, are constructively on 
file.  Unfortunately, they are not actually of record in the 
claims folder before the Board.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
REMAND to the RO is required in order to fulfill its 
statutory duty to assist the veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371 
(1993).

Furthermore, there is no evidence that the RO has attempted 
to obtain the veteran's service medical records which may 
document treatment for these disorders.

The Board concludes that the record, as it stands, is 
insufficient for purposes of rendering an objectively 
supported evaluation as to the nature of the veteran's 
complaints and, thus, to evaluate the claim on appeal. 

It is the undersigned's conclusion that an opinion to the 
claim's well-groundedness is premature without these records.  
Thus, the application is incomplete.  If the records contain 
evidence as presented, the claim could be plausible, hence, 
well grounded.  Without those records, there seems no 
informed way to respond to the contentions advanced in the 
substantive appeal.  Hence, the request that those records be 
obtained.

In order to ensure compliance with due process requirements, 
this case is REMANDED for the following development:

1.  The RO should obtain copies of the 
veteran's service medical records.  All 
records obtained should be associated 
with the claims file.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made and the response received.  
The appellant and his representative 
should also be informed of the negative 
results.  The Board notes that the 
veteran's file may be a "rebuilt 
folder."  However, if the service 
medical records were obtained at one 
time, but are no longer available, the RO 
should certify as to the reason why.

2.  The RO should obtain copies of all of 
the VA medical records from 1972 onward 
from the identified VA medical 
facilities.  All records obtained should 
be associated with the claims folder, to 
the extent not already on file.  To the 
extent there is an attempt to obtain 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made and the response received.  
The appellant and his representative 
should also be informed of the negative 
results.

3.  After the above records have been 
obtained, and associated with the claims 
file, the RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

4.  After concluding that development is 
complete, the RO should readjudicate the 
appellant's claim for service connection 
for tinea cruris and tinea corporis 
(claimed as skin disorder), including as 
claimed as a result of herbicide 
exposure, under all applicable laws and 
regulations.  In the event the benefits 
sought are not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond thereto.  It is requested that 
this document specifically set forth the 
reasons and bases for the decision.

5.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration.  The Board 
intimates no opinion, either legal or 
factual, as to the ultimate disposition 
warranted in this claim.  No action is 
required of the veteran until he is 
notified.

6.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAYS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



